Exhibit 99.2 Gray Television, Inc. Selected Operating Data (Unaudited) (in thousands) As Reported Basis Three Months Ended Year To Date Ended March 31 June 30 June 30 Revenue (less agency commissions): Local (including internet/digital/mobile) $ 102,597 $ 117,917 $ 220,514 National 24,814 30,981 55,795 Political 1,321 3,708 5,029 Retransmission consent 67,573 69,371 136,944 Other 7,156 4,704 11,860 Total revenue $ 203,461 $ 226,681 $ 430,142 Operating expenses before depreciation, amortization and gain or loss on disposal of assets, net: Broadcast: Payroll, programming and other $ 101,206 $ 99,787 $ 200,993 Retransmission 32,265 33,758 66,023 Total broadcast expenses $ 133,471 $ 133,545 $ 267,016 Corporate and administrative $ 7,709 $ 8,409 $ 16,118 Three Months Ended Year To Date Ended March 31 June 30 September 30 December 31 June 30 September 30 December 31 Revenue (less agency commissions): Local (including internet/digital/mobile) $ 89,354 $ 104,727 $ 102,172 $ 107,083 $ 194,081 $ 296,253 $ 403,336 National 22,079 26,070 25,426 24,776 48,149 73,575 98,351 Political 9,655 9,649 22,272 48,519 19,304 41,576 90,095 Retransmission consent 47,269 50,549 51,096 51,965 97,818 148,914 200,879 Other 5,366 5,638 3,524 5,276 11,004 14,528 19,804 Total revenue $ 173,723 $ 196,633 $ 204,490 $ 237,619 $ 370,356 $ 574,846 $ 812,465 Operating expenses before depreciation, amortization and gain or loss on disposal of assets, net: Broadcast: Payroll, programming and other $ 86,230 $ 93,385 $ 95,659 $ 102,173 $ 179,615 $ 275,274 $ 377,447 Retransmission 22,338 23,950 25,058 26,338 46,288 71,346 97,684 Total broadcast expenses $ 108,568 $ 117,335 $ 120,717 $ 128,511 $ 225,903 $ 346,620 $ 475,131 Corporate and administrative $ 15,678 $ 8,524 $ 7,223 $ 8,922 $ 24,202 $ 31,425 $ 40,347 Page 1 of 4 Gray Television, Inc. Selected Operating Data (Unaudited) (in thousands) As Reported Basis Three Months Ended Year To Date Ended March 31 June 30 September 30 December 31 June 30 September 30 December 31 Revenue (less agency commissions): Local (including internet/digital/mobile) $ 74,865 $ 83,091 $ 83,972 $ 94,543 $ 157,956 $ 241,928 $ 336,471 National 17,767 18,949 20,889 23,505 36,716 57,605 81,110 Political 1,159 2,197 4,594 9,213 3,356 7,950 17,163 Retransmission consent 36,251 36,909 39,329 39,468 73,160 112,489 151,957 Other 3,261 2,318 2,318 2,758 5,579 7,897 10,655 Total revenue $ 133,303 $ 143,464 $ 151,102 $ 169,487 $ 276,767 $ 427,869 $ 597,356 Operating expenses before depreciation, amortization and gain or loss on disposal of assets, net: Broadcast: Payroll, programming and other $ 69,898 $ 69,467 $ 80,949 $ 83,603 $ 139,365 $ 220,314 $ 303,917 Retransmission 16,949 16,978 17,972 18,366 33,927 51,899 70,265 Total broadcast expenses $ 86,847 $ 86,445 $ 98,921 $ 101,969 $ 173,292 $ 272,213 $ 374,182 Corporate and administrative $ 6,847 $ 6,444 $ 10,022 $ 11,030 $ 13,291 $ 23,313 $ 34,343 Three Months Ended Year To Date Ended March 31 June 30 September 30 December 31 June 30 September 30 December 31 Revenue (less agency commissions): Local (including internet/digital/mobile) $ 57,083 $ 63,884 $ 69,460 $ 83,586 $ 120,967 $ 190,427 $ 274,013 National 13,348 14,826 16,158 20,626 28,174 44,332 64,958 Political 2,792 8,616 22,029 48,538 11,408 33,437 81,975 Retransmission consent 16,117 17,659 19,674 21,444 33,776 53,450 74,894 Other 1,957 2,264 4,381 3,692 4,221 8,602 12,294 Total revenue $ 91,297 $ 107,249 $ 131,702 $ 177,886 $ 198,546 $ 330,248 $ 508,134 Operating expenses before depreciation, amortization and gain or loss on disposal of assets, net: Broadcast: Payroll, programming and other $ 56,439 $ 61,768 $ 67,959 $ 80,201 $ 118,207 $ 186,166 $ 266,367 Retransmission 3,945 4,234 5,259 6,185 8,179 13,438 19,623 Total broadcast expenses $ 60,384 $ 66,002 $ 73,218 $ 86,386 $ 126,386 $ 199,604 $ 285,990 Corporate and administrative $ 6,499 $ 9,848 $ 5,271 $ 7,585 $ 16,347 $ 21,618 $ 29,203 Page 2 of 4 Gray Television, Inc. Selected Operating Data (Unaudited) (in thousands) Combined Historical Basis(1) Three Months Ended Year To Date Ended March 31 June 30 June 30 Revenue (less agency commissions): Local (including internet/digital/mobile) $ 109,096 $ 119,757 $ 228,853 National 27,091 31,948 59,039 Political 1,346 3,723 5,069 Retransmission consent 70,215 69,938 140,153 Other 5,435 3,947 9,382 Total revenue $ 213,183 $ 229,313 $ 442,496 Operating expenses before depreciation, amortization and gain or loss on disposal of assets, net: Broadcast: Payroll, programming and other $ 109,352 $ 102,185 $ 211,537 Retransmission 34,268 34,227 68,495 Total broadcast expenses $ 143,620 $ 136,412 $ 280,032 Corporate and administrative $ 7,709 $ 8,409 $ 16,118 Three Months Ended Year To Date Ended March 31 June 30 September 30 December 31 June 30 September 30 December 31 Revenue (less agency commissions): Local (including internet/digital/mobile) $ 110,190 $ 119,764 $ 114,796 $ 120,812 $ 229,954 $ 344,750 $ 465,562 National 28,547 31,261 30,112 29,493 59,808 89,920 119,413 Political 14,770 11,218 28,181 63,369 25,988 54,169 117,538 Retransmission consent 55,529 56,024 56,928 58,002 111,553 168,481 226,483 Other 5,469 3,903 3,781 3,852 9,372 13,153 17,005 Total revenue $ 214,505 $ 222,170 $ 233,798 $ 275,528 $ 436,675 $ 670,473 $ 946,001 Operating expenses before depreciation, amortization and gain or loss on disposal of assets, net: Broadcast: Payroll, programming and other $ 110,304 $ 106,254 $ 107,845 $ 116,841 $ 216,558 $ 324,403 $ 441,244 Retransmission 27,126 27,159 27,965 29,624 54,285 82,250 111,874 Total broadcast expenses $ 137,430 $ 133,413 $ 135,810 $ 146,465 $ 270,843 $ 406,653 $ 553,118 Corporate and administrative $ 15,678 $ 8,524 $ 7,223 $ 8,922 $ 24,202 $ 31,425 $ 40,347 See following page for note Page 3 of 4 Gray Television, Inc. Selected Operating Data (Unaudited) (in thousands) Combined Historical Basis(1) Three Months Ended Year To Date Ended March 31 June 30 September 30 December 31 June 30 September 30 December 31 Revenue (less agency commissions): Local (including internet/digital/mobile) $ 107,486 $ 119,452 $ 113,776 $ 126,298 $ 226,938 $ 340,714 $ 467,012 National 29,641 31,785 32,175 33,648 61,426 93,601 127,249 Political 1,372 2,939 5,535 12,088 4,311 9,846 21,934 Retransmission consent 45,524 46,423 47,983 48,660 91,947 139,930 188,590 Other 5,201 3,845 3,754 4,014 9,046 12,800 16,814 Total revenue $ 189,224 $ 204,444 $ 203,223 $ 224,708 $ 393,668 $ 596,891 $ 821,599 Operating expenses before depreciation, amortization and gain or loss on disposal of assets, net: Broadcast: Payroll, programming and other $ 105,627 $ 105,181 $ 111,961 $ 115,716 $ 210,808 $ 322,769 $ 438,485 Retransmission 20,477 20,671 21,551 23,101 41,148 62,699 85,800 Total broadcast expenses $ 126,104 $ 125,852 $ 133,512 $ 138,817 $ 251,956 $ 385,468 $ 524,285 Corporate and administrative $ 6,847 $ 6,444 $ 10,022 $ 11,030 $ 13,291 $ 23,313 $ 34,343 Three Months Ended Year To Date Ended March 31 June 30 September 30 December 31 June 30 September 30 December 31 Revenue (less agency commissions): Local (including internet/digital/mobile) $ 104,591 $ 113,891 $ 105,662 $ 119,303 $ 218,482 $ 324,144 $ 443,447 National 29,117 30,926 30,013 34,658 60,043 90,056 124,714 Political 5,537 16,517 41,110 79,548 22,054 63,164 142,712 Retransmission consent 27,826 29,445 28,515 30,188 57,271 85,786 115,974 Other 7,317 5,427 6,004 5,104 12,744 18,748 23,852 Total revenue $ 174,388 $ 196,206 $ 211,304 $ 268,801 $ 370,594 $ 581,898 $ 850,699 Operating expenses before depreciation, amortization and gain or loss on disposal of assets, net: Broadcast: Payroll, programming and other $ 106,908 $ 109,505 $ 109,829 $ 122,961 $ 216,413 $ 326,242 $ 449,203 Retransmission 8,170 8,123 8,123 9,209 16,293 24,416 33,625 Total broadcast expenses $ 115,078 $ 117,628 $ 117,952 $ 132,170 $ 232,706 $ 350,658 $ 482,828 Corporate and administrative $ 6,499 $ 9,848 $ 5,271 $ 7,585 $ 16,347 $ 21,618 $ 29,203 (1) Due to the significant effect that our acquisitions and divestitures have had on our results of operations, and in order to provide more meaningful period over period comparisons, we present herein certain financial information on a “Combined Historical Basis.” Combined Historical Basis reflects financial results that have been compiled by adding Gray’s historical revenue and broadcast expenses to the historical revenue and broadcast expenses of stations acquired and removing the historical revenues and historical broadcast expenses of divested stations as if they had been acquired or divested, respectively, on January 1, 2014 (the beginning of the earliest period presented). Combined Historical Basis financial information reflects station acquisition and divestitures ocurring between January 1, 2014 and August 1, 2017. Combined Historical Basis financial information does not reflect all purchase accounting and other adjustments required, and includes certain other amounts not included, in pro forma financial statements prepared in accordance with Regulation S-X. Page 4 of 4
